154 U.S. 631
14 S.Ct. 1184
24 L.Ed. 705
CLARKv.BEECHER.
No. 214.
March 25, 1878.

Mr. Justice SWAYNE delivered the opinion of the court.


1
The bill charges that a fraudulent settlement was made by Abraham Clark, the bankrupt, upon the appellant, his wife. The circuit court decreed against her, and she has brought the case here for review.


2
Recently several of these cases in their aspects of both fact and law have been very fully considered by this court.


3
Each controversy must necessarily depend for its termination upon its own facts and circumstances. The rules of law which apply are well settled. In this case nothing could be gained, either to the profession or the parties, by going in detail over the facts or the law, however elaborately the work was done.


4
We therefore deem it sufficient to say that we are satisfied with the judgment of the circuit court upon the main point brought before it for consideration. We think the conveyance complained of was properly condemned as fraudulent, and therefore held to be void.


5
But it is equally clear that the personal decree against the appellant for the rents, issues, and profits, and the use and occupation of the premises, was erroneous.


6
Upon this subject it is sufficient to refer to the opinion of this court in the cases of Phipps v. Sedgwick, 95 U. S. 3, and of Place v. Sedgwick, Id., and to the opinion in Trust Co. v. Sedgwick, 97 U. S. 304 (just delivered).


7
This case will be remanded to the circuit court, with directions to modify the decree in conformity to this opinion.


8
Luther R. Marsh and W. F. Shepard, for appellant.


9
Francis N. Bangs, for appellee.